Case 1:19-cv-00078-RGA Document 147 Filed 07/20/20 Page 1 of 6 PageID #: 5434




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

GENENTECH, INC. and                   )
INTERMUNE, INC.,                      )
                                      )
                   Plaintiffs,        )
                                      )
                                      )   C.A. No. 19-078 (RGA)
                                      )   CONSOLIDATED
                                      )
             v.                       )   REDACTED –
                                      )   PUBLIC VERSION
AUROBINDO PHARMA LIMITED, et al.,     )
                                      )
                   Defendants.        )



   LETTER TO THE HONORABLE RICHARD G. ANDREWS FROM STEPHEN B.
   BRAUERMAN OPPOSING DISQUALIFICATION OF DEFENDANTS’ EXPERT,
                     DR. VICTOR THANNICKAL




                                    /s/ Stephen B. Brauerman
 Emily L. Rapalino                  Stephen B. Brauerman (#4952)
 Nicholas K. Mitrokostas            Bayard, P.A.
 Srikanth K. Reddy                  600 N. King Street, Suite 400
 Kevin J. DeJong                    Wilmington, DE 19801
 Goodwin Procter LLP                (302)655-5000
 100 Northern Avenue                sbrauerman@bayardlaw.com
 Boston, MA 02210
 (617) 570-1000                     Counsel for Sandoz Inc. and Lek
 erapalino@goodwinlaw.com           Pharmaceuticals D.D.
 nmitrokostas@goodwinlaw.com
 sreddy@goodwinlaw.com              Counsel for Teva Pharmaceuticals USA, Inc.
 kdejong@goodwinlaw.com

 Cindy Chang
 Goodwin Procter LLP
 The New York Times Building
 620 Eighth Avenue
 New York, NY 10018-1405
 (212) 813-8800
 cindychang@goodwinlaw.com
Case 1:19-cv-00078-RGA Document 147 Filed 07/20/20 Page 2 of 6 PageID #: 5435




 Natasha E. Daughtrey
 Goodwin Procter LLP
 601 South Figueroa Street
 41st Floor
 Los Angeles, CA 90017
 (213) 426-2500
 ndaughtrey@goodwinlaw.com

 Original Filing Date: July 13, 2020
 Redacted Filing Date: July 20, 2020
Case 1:19-cv-00078-RGA Document 147 Filed 07/20/20 Page 3 of 6 PageID #: 5436




Dear Judge Andrews,
        Plaintiffs’ unsupported motion to disqualify Dr. Thannickal as an expert should be denied.
Disqualification is “a drastic measure which courts should hesitate to impose except when
absolutely necessary.” Syngenta Seeds, Inc. v. Monsanto Co., No. 02-1331 (SLR), 2004 WL
2223252, at *1 (D. Del. Sept. 27, 2004) (quote omitted). Plaintiffs bear the burden of making the
threshold showing that they (1) had an objectively reasonable belief of a confidential relationship
with Dr. Thannickal and (2) actually disclosed confidential information to him. See, e.g., id.; see
also H. Lundbeck A/S v. Apotex Inc., No. 18-88 (LPS), 2020 WL 1285834, at *1 (D. Del. Mar. 18,
2020). The court must also analyze “competing policy objectives and concerns for fundamental
fairness,” including parties’ “access to qualified expert witnesses.” Syngenta, 2004 WL 2223252
at *2-3. Plaintiffs have not met their burden, and their motion should be denied.1
I.      Belief in Confidential Relationship with Dr. Thannickal Not Objectively Reasonable
        In their 700+ pages of exhibits, Plaintiffs cite to no agreement between Dr. Thannickal and
InterMune relating to his clinical study work. Instead, they try to
                                                                   to argue that they had a belief in a
“confidential relationship” with Dr. Thannickal. See Pl. Br. at 1-2. This belief is unreasonable.




                                                                This was not a situation where a
single employee was provided with information that was expected to remain secret indefinitely for
the purpose of performing substantive analytical work, as in the case law Plaintiffs rely on. See
Tabaian v. Intel Corp., No. 3:18-cv-00326-HZ, 2018 U.S. Dist. LEXIS 163011, at *8-19 (D. Or.
Sep. 22, 2018).




                                Given these facts, it is unreasonable for Intermune to believe a
confidential relationship exists with                                      Dr. Thannickal.
II.     No Evidence That Any Confidential Information Was Provided to Dr. Thannickal
        Plaintiffs rely primarily on two examples of purportedly “confidential” information that
Dr. Thannickal may have received: the protocols and investigators’ brochures from clinical
studies, and                                             . Pl. Br. at 2-3. They also speculate that
he may have viewed
                                              . Plaintiffs provide no information about the content
of these materials and no evidence that Dr. Thannickal actually received any such materials. Id.
This speculative and conclusory argument does not demonstrate that Dr. Thannickal actually
received “confidential information,” as required for disqualification.

1
  If the Court grants Plaintiffs’ motion, Defendants request leave to substitute a new expert for Dr.
Thannickal for the purpose of ongoing claim construction briefing.
2
  References to numbered exhibits refer to the exhibits attached to Plaintiffs’ letter brief.
Case 1:19-cv-00078-RGA Document 147 Filed 07/20/20 Page 4 of 6 PageID #: 5437

 The Honorable Richard G. Andrews                                                         Page 2
 July 13, 2020

         Moreover, although Plaintiffs refer to “confidential information,” they offer no evidence
that any of it meets the standard for “confidentiality” under a motion to disqualify. The party
seeking disqualification must “point to specific and unambiguous disclosures that if revealed
would prejudice the party,” not merely any quantum of non-public information. CreAgri, Inc. v.
Pinnaclife Inc., No. 5:11-06635 (LHK), 2013 WL 6700395, at *5 (N.D. Cal. Dec. 18, 2013)
(quotes and citations omitted; emphasis in original). As a result, most courts considering the issue
have held that “confidential information” covers “discussions related to the litigation, such as
strategy, kinds of experts and their roles, and strengths and weaknesses of each side,” but that
“technical information as opposed to legal advice is not considered confidential” in almost all
cases. Id.; see also, e.g., Koch Ref. Co. v. Jennifer L. Boudreau M/V, 85 F.3d 1178, 1182 (5th Cir.
1996) (“[P]urely technical information is not confidential”); Syngenta, 2004 WL 2223252 at *3;
Decl. ¶ 7. While technical information may occasionally be relevant if it raises legitimate concerns
of prejudice—for instance, “highly sensitive clinical information that is not yet public or… not
intended ultimately to be public”—Plaintiffs have made no such showing for the isolated passages
of their documents that they allege to be unpublished. Warner Chilcott Co. v Teva Pharms. USA,
Inc., No. 08-627 (LPS), D.I. 275, at 18-20 (D. Del. Sept. 6, 2011) (Ex. 7).
         Even if the information purportedly disclosed to Dr. Thannickal could have been
considered “confidential” at some point in time, “[t]he test for confidential information is not
whether the information was confidential at the time that it was communicated, but rather, whether
its disclosure now would prejudice [the objecting party].” CreAgri, 2013 WL 6700395 at *7 n. 5
(subsequently published information was not “confidential”). Plaintiffs’ own publications belie
their argument that the clinical study protocols and manuals contain
                 For example, Plaintiffs repeatedly cite
                                          —yet the PIFP-016 protocol has been published, in its
entirety, by one of the named inventors on the patents-in-suit. See generally Ex. B.


                                                     study PIPF-PCLN-108, the results of which have
in fact also been published. See Ex. C at 18-19. It is not clear what other information in
                                               is purportedly unpublished, as extensive information
regarding all of these issues is available in public documents. See generally, e.g., Ex. D (       );
Ex. E (              ); Ex. F (               ). Plaintiffs’ argument that
        is similarly implausible, as their parent company has a public policy of sharing data sets
from its clinical studies (including “patient-level data”) with outside researchers for products that
have already been approved. See Ex. G at 4.
         Plaintiffs have failed to meet their burden of showing that Dr. Thannickal received
information that would qualify as “confidential information” under the case law. They have not
identified a single specific piece of information that was not later published. Their speculation
that the unspecified contents of documents that some of their investigators may have seen may
have contained confidential information does not meet their burden of proof.
III.                                                                           Adds Nothing
Case 1:19-cv-00078-RGA Document 147 Filed 07/20/20 Page 5 of 6 PageID #: 5438

    The Honorable Richard G. Andrews                                                       Page 3
    July 13, 2020




             None of this tenuous evidence is enough to meet Plaintiffs’ burden. Plaintiffs cannot
fabricate a reasonable belief in a “confidential relationship” and the exchange of “confidential
information” with Dr. Thannickal through

                             .3
IV.     Policy Weighs Against Disqualifying Dr. Thannickal
        Even had Plaintiffs made a showing of a confidential relationship and disclosure of
confidential information—which they have not—the public interest would weigh against
disqualification. A major “policy objective[] militating against disqualification” is “ensuring that
parties have access to expert witnesses who possess specialized knowledge.” Koch, 85 F.3d at
1183 (5th Cir. 1996). Plaintiffs have not shown any prejudice from Dr. Thannickal’s service as an
expert and, in contrast, disqualification on this basis would prejudice Defendants.
        Not only have Plaintiffs failed to show that any information Dr. Thannickal purportedly
received was confidential, sensitive, or of commercial importance, but all purported examples of
such information is in documents that have already been produced to Defendants in this litigation.


                                                                          A Delaware court recently
confronted a motion to disqualify with nearly identical facts, where an expert “enrolled subjects in
four clinical studies [involving the drug at issue in the case] during which he received limited
information from Plaintiffs”—presumably including clinical study protocols and/or investigator
handbooks. The court denied the motion to disqualify, because the expert did not receive any
privileged information in connection with the clinical trials, and “the types of technical information
he did receive [were] discoverable by Defendants, thus minimizing the potential for an unfair
advantage to Defendants,” despite that expert’s previous service as an expert on behalf of the
objecting party in two prior litigations in addition to his clinical work. H. Lundbeck, 2020 WL
1285834 at *1.
        In contrast, Defendants will be highly prejudiced if Plaintiffs can successfully disqualify
an expert witness based on the bare fact of participation in a clinical trial. By Plaintiffs’ logic,
              doctors who served as investigators or sub-investigators in clinical trials involving
pirfenidone would be ruled out as experts for Defendants. None of Plaintiffs’ arguments are unique
to Dr. Thannickal, and the logic expressed in their motion strongly suggests that they intend to
similarly object to any other expert who received InterMune’s clinical trial protocols. Plaintiffs’
tactical desire to prevent Defendants from accessing any of these IPF doctors as experts is not,
however, a valid basis for a motion to disqualify. Defendants request that Plaintiffs’ motion be
denied.


3
 During a meet and confer, Plaintiffs threatened to disrupt Dr. Thannickal’s relationship with his
employer unless he agreed to withdraw as an expert. Such inappropriate behavior underscores the
weakness of Plaintiffs’ motion.
Case 1:19-cv-00078-RGA Document 147 Filed 07/20/20 Page 6 of 6 PageID #: 5439

 The Honorable Richard G. Andrews                                                   Page 4
 July 13, 2020


                                                         Respectfully,

                                                         /s/ Stephen B. Brauerman

                                                         Stephen B. Brauerman (#4952)
      Attachments

      cc: All Counsel of Record (via electronic mail; w/attachments)
